DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 5,249,598) in view of Iwami (US PG-pub 2017/0166074).

Regarding claim 1, Schmidt teaches “breather device” attached to a target case (fuel tank connected to engine; col. 1, lines 19-23) comprising: an intake path (path traveling from aperture 24 to aperture 28; fig. 4) which is configured to communicate between an interior space of the target case (tank) and an exterior space (engine filter); an exhaust path (path traveling from aperture 28 to aperture 24; fig. 5) which is configured to communicate between the interior space and the exterior space, and is at least partially separated from the intake path (see fig. 6); an intake valve 42 which is inserted in the intake path and is configured to allow outside air to flow into the interior space only when the internal pressure is lower (capable of allowing fluid such as gas vapors to travel through the intake path towards the fuel tank, when the pressures are unequal), at least by a fixed degree, than an external pressure; an exhaust valve 30 which is inserted in the exhaust path (path traveling from aperture 24 to aperture 28) and is configured to allow gas within the interior space to flow toward the exterior space only when the internal pressure is higher (capable of allowing fluid such as gas to travel through the exhaust path towards the filter, when the pressures are unequal), at least by a fixed degree, than the external pressure.
Schmidt teaches essentially all claimed features, but fails to disclose a water stop filter disposed in the intake path upstream of the intake valve allowing gas while blocking liquid.
Iwami teaches a water stop (oil proof) filter 38 (fig. 4) disposed in the intake path 43 upstream of the intake valve allowing gas while blocking liquid, to filter the air and collect foreign matters such as dirt contained therein to prevent entry into the system (para. 0104, lines 5-10).

It would have been obvious to one of ordinary skill in the art, at the time of filing to employ in the Schmidt device a water stop filter, as taught by Iwami, for the purpose filtering the air and collect foreign matters such as dirt contained therein, to prevent entry into the system.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Schmidt fails to disclose (claim 2) the intake and exhaust path being separated from each other in a section from the branching point to the joining point; (claim 5) second urging members.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogawa (US PG-pub 2018/0097214) an exhaust valve and filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428. The examiner can normally be reached Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799